         Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 1 of 18



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE WESTERN DISTRICT OF PENNSYLVANIA

JERRY MICHAEL BAKER
AND AMY BAKER                            Civil Action No. 2:21-cv-683
1445 Mason Dixon Hwy.
Core, West Virginia 26541                Type of Pleading:
                                         COMPLAINT IN        CIVIL ACTION
                     Plaintiffs,
VS.                                      Filed on Behalf of Plaintiffs

SANDVIK, INC.
1702 Nevins Road                         Counsel of Record For This Party:
Fair Lawn, New Jersey 07410
                                         BAILEY JAVINS & CARTER LC
                     and                 213 Hale St.
                                         Charleston,   WV 25301
SANDVIK MINING AND
ROCK TECHNOLOGY
1702 Nevins Road                         TERSHEL & ASSOCIATES
Fair Lawn, New Jersey 07410              Helena Professional Building
                                         55 S. Main Street
                     and                 Washington, Pa. 15301

SANDVIK MINING AND
ROCK SOLUTIONS
1702 Nevins Road
Fair Lawn, New Jersey 07410

                     and

SANDVIK MINING AND
CONSTRUCTION USA, LLC
1702 Nevins Road
Fair Lawn, New Jersey 07410

                     and

SANDVIK MINING AND
CONSTRUCTION, LLC
1702 Nevins Road
Fair Lawn, New Jersey 07410

                     Defendants.         JURY TRIAL DEMANDED.
            Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 2 of 18



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JERRY MICHAEL BAKER and
AMY BAKER,

       Plaintiffs,

V.                                                      CIVIL ACTION NO.
                                                        Judge:
SANDVIK, INC.,       a Delaware Corporation,
SANDVIK MINING AND ROCK
TECHNOLOGY, a Delaware Corporation,
SANDVIK MINING AND ROCK SOLUTIONS,
a Delaware Corporation, SANDVIK MINING AND
CONSTRUCTION USA, LLC, a Delaware, LLC; and
SANDVIK MINING AND CONSTRUCTION, LLC,
a Delaware, LLC,

       Defendants.

                                            COMPLAINT

       For their Complaint against the defendants, the plaintiffs allege and state as follows:

                                               PARTIES
       1.        The plaintiffs, Jerry Michael Baker and Amy Baker, husband and wife, are citizens

and residents   of Monongalia County, West Virginia. Specifically, plaintiffs reside together at   1445

Mason Dixon Hwy., Core, West Virginia 26541.

       2.        The defendants, Sandvik, Inc.; Sandvik Mining and Rock Technology; Sandvik

Mining and Rock Solutions; Sandvik Mining and Construction USA, LLC; and Sandvik Mining

and Construction,    LLC, (hereinafter all defendants are collectively referred to as “Sandvik” and/or

“defendants”) are Delaware corporations and/or limited liability companies. At all times relevant

hereto, Sandvik was in the business         of manufacturing, modifying, fabricating, designing,

packaging, supplying, shipping, selling, servicing, inspecting, maintaining, marketing, labeling,

and/or distributing underground mining equipment in the commonwealth of Pennsylvania,
               Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 3 of 18



including but not limited to, the Sandvik MB450 bolter miner, Serial/Identification No. 061

(“subject Sandvik bolter miner’).        Defendants are authorized to do business, and do conduct

business, within the Commonwealth of Pennsylvania, and specifically the Western District through

its facility located at 6701 National Pike E, Brier Hill, PA 15415, and at Consol of Pennsylvania,

LLC’s Enlow Fork       Mine where the subject Sandvik bolter miner was being utilized on May 22,

2019, at the time of the events giving rise to this cause of action.

                                   JURISDICTION AND VENUE

          3.      This Court has original jurisdiction over this civil matter pursuant to 28 U.S.C.   §


1332 in that the amount in controversy exceeds $75,000, exclusive         of costs   and interest, and

involves citizens of different states.

          4.      Venue ts proper in this Court pursuant to 28 U.S.C. § 1391(a) and (b) in that

defendants regularly engaged in business in this district and throughout the United States and the

events giving rise to the claims herein took place in Claysville, Washington County, Pennsylvania

within the Western District of Pennsylvania.

                                                FACTS

          5.      On a date prior to the event giving rise to this cause of action, the defendants

(Sandvik) were engaged in the business of manufacturing, modifying, fabricating, designing,

packaging, supplying, shipping, selling, servicing, inspecting, maintaining, marketing, labeling,

and/or distributing equipment for use in underground coal mines, and more specifically, the

Sandvik full-face MB450 bolter miner.! The Sandvik MB450 model is used throughout the United




'
 A full-face continuous mining machine includes integral roof bolting equipment and develops the full
width of the mine entry/roadway in a single cut. The Sandvik MB 450 bolter miner was previously known
as a   Voest Alpine and/or ABM14 miner.
            Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 4 of 18



States in the underground coal mining industry, including at Consol of Pennsylvania,             LLC’s

(“Consol”) Enlow Fork Mine in Claysville, Pennsylvania where plaintiff Jerry “Michael” Baker

was employed.

       6.         Sandvik claims on its website that it is “a global leading supplier in equipment and

tools, parts, service and technical solutions for the mining and construction industries. The focus

lies on bringing value to customers through high-performing products that increase productivity

and safety as well as to provide services and flexible maintenance programs that extend uptime

and cut costs.”

       7.         On a date prior to the event giving rise to this cause of action, defendants (Sandvik)

manufactured, designed, tested, engineered, distributed, sold, supplied, labeled, and marketed the

subject Sandvik bolter miner. The subject Sandvik bolter miner was marketed for its intended use

of roadway/entry development in underground coal mines in seams from six (6)            to twelve (12)

feet. According to Sandvik, the subject Sandvik bolter miner “is a wide-head continuous miner

that incorporates special design features for cutting, loading and ground support.”

       8.         With respect to its equipment, including the subject bolter miner, Sandvik, through

its own actions, developed the Sandvik        “EDEEP’”    process.     According to its website, “the

objective of the Sandvik EDEEP process is to look at the design of a piece of equipment (including

the subject Sandvik bolter miner) and evaluate how potential safety risks can be mitigated.” The

Sandvik EDEEP process is aimed to optimize safety during maintenance and operation of Sandvik

equipment, including the subject bolter miner.




    EDEEP   stands for   “EMERST Design Evaluation for    Equipment Procurement.” EMERST (“Earth
2


Moving Equipment Safety   Round   Table”) engages  with mining equipment manufacturers with the aim of
accelerating improvements in the safe design of mining equipment.

                                                    4
              Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 5 of 18



         9.      Regarding Sandvik’s safety culture, Sandvik, on its website, claims that it provides

safety training to not only its own employees, but its customers as well:

                         “By continuously monitoring potential and actual risks and
                 hazards we are able to make the Sandvik workplace a safer place to
                 be in. Sandvik Mining places a high importance on training for both
                 its employees and customers working with our equipment as we
                 recognize this as one of the positive methods of helping to avoid
                 accidents.”

         10.     Sandvik, as a manufacturer, designer, supplier, and marketer of underground

mining equipment, has known for decades that miners working near continuous mining machines

are exposed to pinning, crushing, and striking hazards that result in incidents involving life-


threatening injuries and death.

         11.     Ona   date prior to May 22, 2019, Consol purchased and placed the subject Sandvik

bolter miner (Serial/Identification No. 061) into service at its Enlow Fork Mine in Claysville,

Pennsylvania. In addition to the subject Sandvik bolter miner, Consol had also purchased and

placed into service at least three (3) other Sandvik MB450 bolter miners on and prior to May 22,

2019.

         12.     The subject Sandvik bolter miner is equipped with integral roof bolting equipment

on the miner so the roof bolters can bolt the top as the miner progresses. Importantly, the subject

Sandvik bolter miner contains an automated temporary roof support       (“ATRS”)   system to protect

the roof bolters and others from roof falls and unsupported top.

         13.     The subject Sandvik bolter miner is powered up and turned on through a main pump

motor.    It is then operated through a remote-control unit by the continuous miner operator.

Functions on the remote-control unit include the boom swing (left and right) as well as the cutter

head retract, among others.
            Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 6 of 18



        14.    The operating functions for the subject Sandvik bolter miner are controlled through

electronic hydraulic solenoids that are located inside a valve bank compartment on the miner.

When the subject bolter miner was manufactured and designed, Sandvik inexplicably placed and

located the solenoid valve bank compartment directly underneath the rock flipper on the front       of

the miner near the cutter head, under unsupported top, creating a defective design. This means

that during the everyday normal mining process, hard rock, coal and debris constantly fall and


pound directly on top of the solenoid valve bank compartment putting the solenoids at a high risk

of becoming damaged. A damaged solenoid could then cause the subject miner and its operating

functions to not operate as expected creating an unsafe work environment for any person working

on or near the subject Sandvik bolter miner.

       15.     Upon information and belief, one of Sandvik’s main competitors, Joy Mining,

designs and manufactures a similar full-face bolter miner where the solenoid valve bank

compartment is located on the back of the miner near the boom under supported top. As a result,

the solenoids are not at such a high risk   of becoming damaged and    the machine   will operate   as


designed.

       16.     It is common knowledge in the mining industry that many fatalities and serious


injuries occur because a miner becomes pinned and crushed between the boom of the continuous

miner and rib. As such, it is paramount in the safety design and engineering of a continuous miner,

such as the subject Sandvik bolter miner, that all available safety measures and design features are

considered and implemented in the design and manufacturing process. Despite the known risk,

related to the dangers a boom presents on a continuous miner, Sandvik failed to manufacture and


design the subject bolter miner with a shut-off valve for the boom, re-locate the solenoid valve

bank compartment to an area on the machine that is under supported top or not susceptible to
            Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 7 of 18



damage from falling rock and debris, or install any type of proximity detection system on the

machine.*

        17.      Atall times relevant, plaintiff Michael Baker was       employed as the 2™ shift section

boss at Consol’s Enlow-Fork underground mine. On May 22, 2019, plaintiff went to work as

usual. Plaintiff did not receive any reports from day-shift regarding any problems or issues with

the subject Sandvik bolter miner.

        18.      At   the beginning   of   the shift, Mr. Baker performed his required and legally

mandated inspection     of the section. Mr. Baker signed       the date board located on the rib in each


entry to document his inspection. During this same time, the subject Sandvik bolter miner, which

was located in the No. 5 entry, was backed out of the face to troubleshoot problems with the remote

solenoids for the boom swing and cutting head retract functions. The boom was swung to the left

looking inby to allow supplies to be loaded onto the miner. After the machine was supplied and

an initial repair performed, the maintenance mechanic instructed the continuous miner operator to

start the machine.     The continuous miner operator started the machine, and the boom moved

immediately and unexpectedly to the left on its own without using the remote-control switch. At

the same time, Mr. Baker walked between the boom           of the miner and rib to sign the date board on

the rib, resulting in him being struck in the back and crushed between the boom and rib.

        19.     Mr. Baker did not hear any start-up alarm or any other type of warning to indicate

that the subject Sandvik bolter miner was being started. Neither the maintenance mechanic nor




>
  While proximity detection is not currently mandated by the Department of Labor for full-face continuous
mining machines, it has been a common safety feature for continuous miners for 15 plus years, as studies
and research has indicated that proximity detection is a known life saver. In fact, with respect to the boom,
the hazards are identical whether it is a full-face continuous miner like the subject Sandvik bolter miner, or
a regular continuous miner.
          Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 8 of 18



the continuous miner operator realized or could see Mr. Baker walking between the boom and rib

at the time   of the incident.

        20.       Mr. Baker was pinned between the boom and rib for approximately 20 to 30

seconds before he was freed.          Mr. Baker was unconscious for a period of time immediately

following the incident and then regained consciousness. Mr. Baker was administered AED and

oxygen by first responders and was transferred by an emergency vehicle outside the mine to an

awaiting ambulance and subsequently life-flighted to Ruby Memorial Hospital in Morgantown,

West Virginia.      Mr. Baker was initially hospitalized for approximately four (4) weeks after

suffering serious, permanent, and near fatal crushing injuries to his chest area, ribs, lungs, shoulder,

back, and neck resulting in multiple surgeries, rehabilitation, and treatment. Mr. Baker, who is

now two (2) years post-incident, is still actively treating as a result of his injuries, and has not been

able to successfully return to work.

        21.       Following the incident, an investigation was performed by federal and state mine

regulatory bodies, including the U.S. Department of Labor, Mine Safety and Health

Administration     (“MSHA”)      as well as the Bureau   of Mine Safety from the Commonwealth of

Pennsylvania.     A Sandvik      representative was present and participated during the investigation.

The following findings and conclusions were determined during the investigation:

              e   The solenoid valve bank was located directly under the rock flipper in the center of
                  the cutting head frame under unsupported top.

              e   The solenoid valve bank contained stone, coal, and other debris.

              e   Three solenoids were found to be smashed and bent, including the solenoid to
                  control the boom swing function.

              e   Falling rock, during the mining cycle, fell and damaged the rock flipper/shield
                  protector and the solenoids.
          Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 9 of 18



             e   When the subject miner was started engaging the pump motor, the boom started to
                 move immediately and unexpectedly without using the remote-control switch due
                 to the fact that the solenoid in this bank was stuck in the open position due to be
                 damaged. Neither the continuous miner operator nor the maintenance mechanic
                 knew or realized that the solenoid which operates the boom was stuck in the open
                 position.

       22.       Following the incident, Sandvik authored and disseminated a memo requiring

manual shut-off valves to be installed for the boom on the subject Sandvik bolter miner and other

similar Sandvik bolter miners of the same model so that the boom will not swing unexpectedly

when the miner is started. This boom shut-off valve was not only installed on the subject Sandvik

bolter miner, but also all other similar Sandvik miners at Consol’s Enlow-Fork mine and other

Consol mines.

       23.       Just like   anormal   every-day automobile that everyone operates, a continuous miner

and its functions should not operate as soon as the machine is turned on and started.       A typical

automobile does not move until the operator depresses the brake and then manually shifts the gear

out of park. Now, the continuous miner operator must manually turn and release and shut-off

valve for the boom to swing. Had the subject Sandvik bolter miner been equipped with this

reasonable and available fail-safe technology, the subject incident would have been prevented, as

the boom would not have moved despite the condition         of the damaged solenoid.

       24.       It was foreseeable to     Sandvik that the design of the subject Sandvik bolter miner

could cause the miner to not operate as designed and intended by the operator, including the boom-

swing function, as the solenoids were in a location on the machine under unsupported top putting

them at high risk of becoming damaged. In turn, Sandvik knew or should have known that persons


operating and/or working on or near the subject Sandvik bolter miner would be exposed to serious

hazards and risk of injury by virtue of this defective design and the fact that the machine was not

equipped with any fail-safe technology, such as a manual shut-off valve for the boom, proximity
            Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 10 of 18



detection, and/or an adequate start-up alarm to allow anyone in the area sufficient time to get out

of the potential danger zone.

        25.        Despite Sandvik’s knowledge regarding the serious hazards to the users of its

subject Sandvik bolter miner as described herein, Sandvik failed to provide any warning(s) or

training to the operators and employees at the Consol Enlow-Fork mine with respect to these

serious safety hazards, such as the one that caused Mr. Baker’s serious, permanent and disabling

injuries.

        26.        Plaintiffs believe and, therefore, aver that defendants knew and/or had reason to

know of and/or had actual and/or constructive knowledge and/or notice that:

              a.   the probability and seriousness   of potential harm and/or injury, due to using and/or

                   operating the subject Sandvik bolter miner, outweighed the burden and/or cost on

                   the defendants to take appropriate precaution in the design, manufacture,


                   distribution, sale, labeling, and/or warnings of the subject Sandvik bolter miner;

                   and/or

              b.   the subject Sandvik bolter miner did not perform as safely as an ordinary customer

                   and/or anticipated user would have expected it to perform when used in an intended


                   way.

        27.        As   a direct and proximate result      of the actions, omissions and conduct of the

defendants, on and before May 22, 2019, the plaintiff, Jerry Michael Baker, sustained the serious,

severe and permanently disabling injuries described herein and further sustained the following past

and future damages:

                   a.       extreme physical pain and suffering;

                   b.       extreme mental anguish and suffering;



                                                      10
         Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 11 of 18



               c.        permanent physical impairment;

               d.        permanent psychological impairment;

               e.        loss of wages and benefits;

               f.        loss of future earning capacity and benefits;

               g.        loss of economic horizon and diminishment of work life;

               h.        permanent disability and/or permanent partial disability;

               i.        loss of capacity to enjoy life;

               j.        medical expenses past and future;

               k.        subrogation interest and/or obligation under §319 of the Pa. WC Act;

               l.        annoyance and inconvenience;

               m.        permanent scarring and disfigurement; and

               n.        other damages, as allowed by law.

       28.     In addition, the acts and omissions forming the basis     of this Complaint demonstrate

that Sandvik had a conscious, reckless and outrageous indifference to the health, safety and welfare

of its customers    and anticipated users, including the workers at the Enlow-Fork mine, including

Mr. Baker.

       29.     Punitive damages are justified to punish Sandvik for its reckless and outrageous

indifference which resulted in Mr. Baker’s serious injuries.       Sandvik knowingly put miners     —




including Mr. Baker — in danger by selling Consol a product it knew was defectively designed and

patently unsafe for its intended use. The result was a defective product which directly caused Mr.

Baker to suffer extreme terror, pain, and catastrophic injuries and damages.




                                                    11
         Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 12 of 18



        30.    Punitive damages will serve to deter Sandvik and others like it from continuing to

produce abnormally dangerous, hazardous and deadly products for profit and from placing

financial considerations ahead of basic minimal regard for human life, safety, and dignity.




                                          COUNT I
                                 STRICT PRODUCT LIABILITY
       31.     The plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as   if set forth fully herein.

       32.     The defendant, Sandvik, designed, manufactured, assembled, rebuilt, sold,

supplied, marketed, labeled, serviced, distributed and/or placed into the stream of commerce the

subject Sandvik bolter miner, which was used and being operated on May 22, 2019, in a manner

for which it was designed, manufactured, and marketed by the defendant, Sandvik. Sandvik was

a seller as defined by the relevant portions   of the Restatement (Second) of Torts.

       33.     The subject Sandvik bolter miner was defective from the time it was designed,

manufactured, and marketed until plaintiff Jerry Michael Baker was severely injured on May 22,

2019, while working near and in the vicinity of the machine.        Specifically, the subject Sandvik

bolter miner was defective and not reasonably safe when used as intended by virtue of the fact of

its design in that the solenoid(s) which control the boom swing function were located in an area

on the machine under unsupported top where rock and debris would constantly fall and damage

the solenoids during the normal mining cycle causing the machine, and specifically the boom


swing function, to operate unexpectedly and not as intended by the operator in that the boom would

automatically swing when power to the machine was turned on without using the boom swing

switch on the remove-control unit. Despite this defective and not reasonably safe design, Sandvik

provided no protection or safeguard whatsoever to the users and person(s) working on or near the


                                                   12
            Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 13 of 18



machine for the increased risk this defect and not reasonably safe design presents, including, but

not limited to, re-locating the solenoid valve bank compartment to an area on the machine under

supported top or not susceptible to damage, installing a manual boom shut-off valve, proximity

detection, and/or an adequate start-up alarm. Sandvik had knowledge of the subject Sandvik bolter

miner’s defective and not reasonably safe design, which was a proximate cause of Mr. Baker’s

serious injuries.

        34.     At   the time that the subject Sandvik bolter miner left the control   of defendant,

Sandvik, safer alternative designs existed which would have made the subject Sandvik bolter miner

safer by ensuring that the boom would not automatically and/or unexpectedly swing and move

when the machine is first started without substantially impairing the subject Sandvik bolter miner’s

utility. These safer alternative designs were economically and technologically feasible at all times

relevant.

        35.     The subject Sandvik bolter miner was further rendered not reasonably safe because

an adequate warning about the hazards with operating and/or using the subject Sandvik bolter

miner with defects, including the subject Sandvik bolter miner’s susceptibility for its boom to

inadvertently and/or unexpectedly swing and immediately move upon foreseeable start-up of the

machine, was not provided to consumers, either at or after the time that the subject Sandvik bolter

miner left defendant Sandvik’s control.

        36.     Areasonably prudent manufacturer should have included adequate warnings about

the hazards with operating and/or using the subject Sandvik bolter miner with defects as described

above at the time the product was made and/or distributed.

        37.     In addition, Sandvik did not offer any post-sale training regarding the inherent

hazards of the subject Sandvik bolter miner.



                                                 13
         Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 14 of 18



        38.     Users of the Sandvik bolter miner, including the subject Sandvik bolter miner, such

as the employees at Consol’s Enlow-Fork mine, including the plaintiff, the continuous miner


operator, and the maintenance mechanic, did not know and should not have been expected to know

of the defective and not reasonably safe characteristics of the subject Sandvik bolter miner that

had the potential for its boom to unexpectedly swing and immediately move upon initial start-up

of the machine without use of the boom switch on the remote-control unit and cause serious injuries

as were suffered by Jerry Michael Baker.

       39.     Asa    direct and proximate result of the defective and not reasonably safe design

associated with the foreseeable use and operation of the subject Sandvik bolter miner, and

defendant’s failure to warn plaintiff and other users of the subject Sandvik bolter miner’s defect,

the defendants are strictly liable to the plaintiff for the injuries and damages described herein.


       WHEREFORE,        based on the foregoing, plaintiffs demand compensatory and punitive


damages, and all such relief sought elsewhere in this Complaint, against defendants.




                                         COUNT II
                                    BREACH OF WARRANTY

       40.     The plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as   if set forth fully herein.

       4),     The defendant, Sandvik, at all times material hereto, by and through the sale of the

subject Sandvik bolter miner, expressly and impliedly warranted to users through their actions,

representations, promises, affirmations, promotions, product literature, labeling, photographs and

promotional material, to all prospective consumers and the public generally, including plaintiff

and Consol, that the subject Sandvik bolter miner, which the defendants designed, manufactured,


assembled, rebuilt, modernized, sold, supplied, labeled, serviced, marketed and/or distributed was


                                                   14
          Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 15 of 18



of such quality and reasonably fit for the purpose of serving as a safe continuous miner and piece

of mining equipment for use in underground coal mines.

       42.      The defendant, Sandvik, breached their express and implied warranties of fitness

and merchantability by defectively designing, manufacturing, assembling, building, modernizing,


selling, supplying, labeling, servicing, marketing and/or distributing defective and/or not

reasonably safe Sandvik bolter miners, including the subject Sandvik bolter miner. At the time of

the events giving rise to this cause   of action,   the subject Sandvik bolter miner was not reasonably

safe for the use to which it was intended as reflected throughout the defendants’ actions,

representations, promises, affirmations, promotions, labeling, marketing, product literature,

photographs and promotional materials.

       43.      Plaintiff Jerry Michael Baker and the employees at Consol’s Enlow-Fork mine,

including the continuous miner operator and maintenance mechanic made use of the subject

Sandvik bolter miner as alleged herein, and relied on the express and implied warranties made by

Sandvik through their actions, representations, promises, affirmations, promotions, product

literature, photographs, labeling, and promotional material that accompanied the subject Sandvik

bolter miner.

       44.      The defendant, Sandvik, further breached their express and implied warranties of

fitness and merchantability by failing to warn and/or instruct users, purchasers, the public, and

others, including plaintiff, concerning the dangerous characteristics, manufacturer’s labels,

warnings or instructions of the subject Sandvik bolter miner when used in a reasonably foreseeable

manner.




                                                      15
          Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 16 of 18



         45.    Asadirect and proximate result of the defendants’ breach of warranties arising out

of   the sale and marketing    of the subject Sandvik bolter miner, plaintiff Jerry Michael Baker

sustained the injuries and damages described herein.

         WHEREFORE,       based on the foregoing, plaintiffs demand compensatory and punitive


damages, and all such relief sought elsewhere in this Complaint, against defendants.




                                              COUNT III
                                           NEGLIGENCE

        46.    The plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as   if set forth fully herein.

        47,    The defendant, Sandvik, owes a duty of care to those individuals who use and work

around their products in a way that is reasonably foreseeable to Sandvik, such as plaintiff Jerry

Michael Baker, the continuous miner operator and the maintenance did on May 22, 2019.

Defendant Sandvik owes these individuals a duty to use reasonable care in manufacturing, re-

manufacturing, modifying and/or altering, fabricating, designing, packaging, labeling, supplying,

shipping, selling, servicing, maintaining, and/or distributing Sandvik bolter miners, and to protect

them from unreasonable harm in the ordinary and foreseeable use of their products.

         48.    Defendant Sandvik breached this duty and was negligent and reckless in the

following acts or omissions:

               a.      Sandvik negligently and recklessly manufactured, re-manufactured,
                       modified and/or altered, fabricated, designed, packaged, shipped,
                       labeled, supplied, sold, serviced, maintained and/or distributed the
                       subject Sandvik bolter miner in such condition that it failed to
                       perform in the manner for which it was intended;

                b.     Sandvik negligently and recklessly manufactured, re-manufactured,
                       modified and/or altered, fabricated, designed, packaged, shipped,
                       labeled, supplied, sold, serviced, maintained, and/or distributed the


                                                   16
         Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 17 of 18



                       subject Sandvik bolter miner in a manner so that it could not be
                       operated in a safe manner;

               c.      Sandvik negligently and recklessly caused to place into the stream
                       of commerce the subject Sandvik bolter miner in a manner so
                       eminently dangerous and inherently defective that users of the
                       subject Sandvik bolter miner could not appreciate the dangers
                       associated with its use; and

               d.      Sandvik, pursuant to its common law duties and own voluntary
                       actions through its EDEEP process and safety/training policies,
                       negligently and recklessly failed to make reasonable inspections and
                       tests, and failed to train, instruct, warn, and/or follow reasonable
                       quality control procedures to discover the defects, dangers, and
                       hazards presented by the subject Sandvik bolter miner and to train
                       and instruct the consumer, Consol, and/or all other intended and/or
                       anticipated users, regarding the same, which the defendant, Sandvik,
                       manufactured,      re-manufactured,     modified, and/or altered,
                       fabricated, designed, packaged, shipped, labeled, supplied, sold,
                       serviced, maintained, and/or distributed.

       49.     Asadirect and proximate result of the defendant, Sandvik’s negligent and reckless

actions, omissions and conduct, plaintiff Jerry Michael Baker sustained the injuries and damages

described herein.

       WHEREFORE,        based on the foregoing, plaintiffs demand compensatory and punitive


damages, and all such relief sought elsewhere in this Complaint, against defendants.




                                              COUNT
                                     LOSS OF CONSORTIUM
                                                        IV
       50.     The plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as   if set forth fully herein.

       51.     Asa further direct and proximate result of the conduct and actions of the defendant

as described herein, the plaintiff,     Amy Baker, has been deprived of the loss of society,

companionship, and consortium of her husband, Jerry Michael Baker.



                                                   17
         Case 2:21-cv-00683-WSS Document 1 Filed 05/21/21 Page 18 of 18



       WHEREFORE,         based on the foregoing, plaintiffs demand compensatory and punitive


damages, and all such relief sought elsewhere in this Complaint, against defendants.




                                     PRAYER FOR RELIEF

WHEREFORE, the plaintiffs, demand judgment against Sandvik for:
           a.   an amount   of compensatory damages determined by a jury according to        the laws   of

                the Commonwealth     of Pennsylvania;

           b.   an amount   of punitive damages determined by a jury according     to the laws   of the

                Commonwealth of Pennsylvania;

           c.   costs and attorney fees expended in prosecution of this matter;

           d.   pre-judgment and post-judgment interest as provided under the law; and

           e.   any and all other relief to which the Court deems plaintiffs are entitled.

       A JURY TRIAL IS DEMANDED.




                                                        JERRY MICHAEL BAKER
                                                        and   AMY BAKER,

                                                        By Counsel

/s/ J. Ryan Stewart                                     /s/ Jarrod T. Takah
J. Ryan Stewart (WVSB No. 10796)                        Paul A. Tershel (Pa. No. 30444)
Taylor M. Norman (WVSB No. 13026)                       Jarrod T. Takah (Pa. No. 208953)
BAILEY JAVINS & CARTER LC                               Tershel & Associates
213 Hale Street                                          55 S. Main St.
Charleston, West Virginia 25301                          Washington, Pennsylvania 15301
Telephone: (304) 345-0346                               Telephone: (724) 228-4700
Facsimile: (304) 345-0375                                Facsimile: (724) 228.6482
rstewart@bjc4u.com                                      ptersh@hotmail.com
tnorman@bjc4u.com                                       jtakah@tershelandassociates.com




                                                  18
